significant index no department of the treasury internal_revenue_service washington d c government entities division aug se ep ra ad re dear this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan years ending date date and date has been denied in a letter dated date you were informed that your request for a waiver of the minimum_funding_standard had been tentatively denied and you were offered a conference of right in accordance with section dollar_figure of revproc_2011_4 r b the primary reason for our tentative decision was the company has not been generating revenue and is relying on the sale of assets in order to fund the plan the amount of assets available does not appear sufficient to continue to make the necessary minimum_funding requirements to the plan sec_412 of the code as in effect prior to the pension_protection_act of provides that if an employer is unable to satisfy the minimum_funding_standard without experiencing a temporary substantial business hardship and application of the standard would be adverse to the interests of plan participant’s in the aggregate then the minimum_funding_standard for the plan_year in question may be waived the company had been a health_care_facility located in the mid-west the company has ceased to operate as a health_care_facility but continues to exist as a non-profit foundation the company has experienced a substantial business hardship however the hardship does not appear to be temporary our letter dated date stated that if you did not contact us to schedule a conference within days we would finalize our ruling denying your request for a waiver of the minimum_funding standards for the plan for the plan years ending date date and date as of date we have not heard from you or your authorized representative accordingly your request for a waiver of the minimum_funding stand for the plan for the plan years ending date date and date has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours gaya andrew e zuckerman director employee_plans rulings agreements
